Title: To George Washington from Bernhard Christoph Faust, 18 June 1794
From: Faust, Bernhard Christoph
To: Washington, George


               
                  
                  Bueckeburg in Westphalia: 18 June 1794.
               
               To you, a man and the friend of mankind, I herewith send my Periods of human life and my Catachism of Health.
               We may hope with confidence, that the nations, in which men are not bound to serve the (merely apparent) happiness of a few, but the good of nations and of the whole family of mankind, will soon perceive and acknowledge this position and these self-evident truths: "that all men are created equal; that they are endowed by their creator with certain unalienable rights; that among these are life, liberty, and the pursuit of happiness": and that every people, which feels the rights of man will obtain a constitution & lawful government, free, consistent, and emanating from the general will. And if this, as cannot be doubted, be the event; we may well exclaim: "He, the great governor of the universe, alone knows to what degree of earthly happiness mankind may attain by perfecting the arts of government." (The Constit. of Pennsylv.).
               To the end that the fraternal race of men, which is to be found among free nations, may reach an high degree of earthly happiness, it is necessary that we contemplate the immutable nature of man, and that we adhere to and regulate ourselves by the laws of his nature, through the successive periods of life from earliest infancy. We have contemplated the course of the planets; we have attained to the most accurate admeasurement of the earth, and thereby regulated the scale of measures. We have also explained the rights of man. The nature of man and the basis of his happiness have we alone neglected to explore and ascertain. Through "the periods of the life of man" is his nature perhaps best explored and ascertained: and as these periods, connected with the "Catachism of Health" (80,000 copies of which I sold in Germany in the course of two years, and which has been translated into the Danish language twice, and into the Bohemian
                  
                  and other languages) may probably point out the path to the education and happiness of man; I deemed these books worthy of being laid before you, and through you before the United States of America.
               The United States of America first broke the yoke of slavery, and proclaimed to man and to the nations of the world freedom and their rights. From these free states of the new world the present and future freedom and happiness of nations is to be derived.
               Another plague, the most terrible after tyranny, the small pox, fills the world with misery and wretchedness, with death and destruction. It kills the tenth part of mankind, and robs two tenths of their health and beauty. To be free from this second plague, it is only necessary to exert the will. Rhode Island made the beginning to root the small pox out of its state.  Perhaps mankind may be indebted to the United States of America and to you, most honorable Washington, for the great, immortal, and second merit of eradicating the small pox, the second plague of the human race, from the greater part or the whole of the United States, from a very considerable part of the world, and, through your example, from both worlds. Of a Benjamin Franklin it is said:
               Eripuit cœlo fulmen sceptrumque tyrannis:
               Of a man equally great it will be said:
               Delevit legiones . . . pestemque variolarum.
               The lightning of heaven destroys infinitely fewer than the small pox; and the crown of oaken boughs, ob cives servatos, the crown of humanity, will be the lot of both of these men, of both of these friends and benefactors of Mankind.
               And may your lot, most honorable Washington, be life and health! the lot of mankind, brotherly love and happiness!
               
                  Bernhard Christopher Faust
               
            